Case 19-06067-JMM         Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53            Desc Main
                                  Document      Page 1 of 10



Alexandra O. Caval, ISB#7999
CAVAL LAW OFFICE, PC
248 Idaho Street S
P.O. Box 1716
Twin Falls, ID 83303-1716
Tel: (208) 733-2035
Fax: (208) 733-3919
alex@cavallawoffice.com

Attorney for the Defendant

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

 In Re:                                               Case No. 17-01458-JMM

 SHILOH MANAGEMENT SERVICES,
 INC.

             Debtor.


 NOAH HILLEN, solely in his capacity as                Adv. Case No. 19-06067-JMM.
 Chapter 7 Trustee for the above-referenced
 bankruptcy estate,

             Plaintiff,                                ANSWER

 vs.

 SOVEREIGN GRACE FELLOWSHIP OF
 NAMPA, INC., an Idaho non-profit
 corporation; DOES 1-5,

            Defendant.


       COMES NOW Sovereign Grace Fellowship of Nampa, Inc. (“Defendant”), and without

admitting any liability or damages to the Plaintiff, and without assuming the burden of proof as to

any issue in this litigation, answers the Complaint filed by Chapter 7 Trustee Noah Hillen

(“Trustee”) as follows:
Case 19-06067-JMM         Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53          Desc Main
                                  Document      Page 2 of 10



                          JURISDICTION, VENUE AND PARTIES

       1.      Paragraph 1 of the Complaint contains statements and conclusions of law to which

no response is necessary. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth in Paragraph 1 of the Complaint.

       2.      Paragraph 2 of the Complaint contains statements and conclusions of law to which

no response is necessary. To the extend a response is required, Sovereign Grace Fellowship denies

the allegations set forth in Paragraph 2 of the Complaint.

       3.      Paragraph 3 of the Complaint contains statements and conclusions of law to which

no response is necessary. To the extend a response is required, Sovereign Grace Fellowship denies

the allegations set forth in Paragraph 3 of the Complaint.

       4.      Sovereign Grace Fellowship admits the allegations contained in Paragraph 4 of the

Complaint.

       5.      Sovereign Grace Fellowship admits the allegations contained in Paragraph 5 of the

Complaint.

       6.      Sovereign Grace Fellowship is without information to admit or deny the allegations

contained in Paragraph 6 of the Complaint and therefore denies the same.

                           GENERAL FACTUAL ALLEGATIONS

       7.      Sovereign Grace Fellowship is without information to admit or deny the allegations

contained in Paragraph 7 of the Complaint and therefore denies the same.

       8.      Sovereign Grace Fellowship is without information to admit or deny the allegations

contained in Paragraph 8 of the Complaint and therefore denies the same.

       9.      Sovereign Grace Fellowship is without information to admit or deny the allegations

contained in Paragraph 9 of the Complaint and therefore denies the same.
Case 19-06067-JMM            Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53         Desc Main
                                     Document      Page 3 of 10



        10.     Sovereign Grace Fellowship denies the allegations contained in Paragraph 10 of the

Complaint but admits that a document entitled “Exhibit A” is attached to the Complaint.

        11.     Paragraph 11 contains statements or conclusions of law to which no response is

necessary. To the extent a response is required, Sovereign Grace Fellowship denies the allegations

set forth.

        12.     Sovereign Grace Fellowship lack sufficient information to admit or deny the

allegations contained in Paragraph 12 of the Complaint and therefore denies the same.

        13.     Sovereign Grace Fellowship lack sufficient information to admit or deny the

allegations contained in Paragraph 13 of the Complaint and therefore denies the same.

        14.     Sovereign Grace Fellowship lack sufficient information to admit or deny the

allegations contained in Paragraph 14 of the Complaint and therefore denies the same.

        15.     Paragraph 15 contains statements or conclusions of law to which no response is

necessary. To the extent a response is required, Sovereign Grace Fellowship denies the allegations

sets forth.

        16.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 16 of the Complaint and therefore denies the same.

        17.     Paragraph 17 of the Complaint contains statements to which no response is

necessary. To the extent a response is required, Sovereign Grace denies the allegations set forth.

                  GENERAL FRAUDULENT TRANSFER ALLEGATIONS

        18.     Paragraph 18 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth.
Case 19-06067-JMM            Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53       Desc Main
                                     Document      Page 4 of 10



        19.     Paragraph 19 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth.

        20.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 20 of the Complaint and therefore denies the same.

        21.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 21 of the Complaint and therefore denies the same.

        22.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 22 of the Complaint and therefore denies the same.

                                        CLAIM ONE
                        AVOIDANCE OF FRAUDULENT TRANSFERS
                          (11 U.S.C. §544(b)(1) and 28 U.S.C. §3304)

        23.     Paragraph 23 of the Complaints contains statements to which no response is

required. To the extent a response is required, Sovereign Grace Fellowship admits and denies the

allegations as set forth above.

        24.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 24 of the Complaint and therefore denies the same.

        25.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 25 of the Complaint and therefore denies the same.

        26.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 26 of the Complaint and therefore denies the same.

        27.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 27 of the Complaint and therefore denies the same.
Case 19-06067-JMM         Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53           Desc Main
                                  Document      Page 5 of 10



        28.    Paragraph 28 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the same.

        29.    Paragraph 29 contains statements or conclusions of law to which no response is

necessary. To the extent a response is required, Sovereign Grace Fellowship denies the allegations

sets forth.

        30.    Paragraph 30 contains statements or conclusions of law to which no response is

necessary. To the extent a response is required, Sovereign Grace Fellowship denies the allegations

sets forth.

                                       CLAIM TWO
                       AVOIDANCE OF FRAUDULENT TRANSFERS
                         (11 U.S.C. §544(b)(1) and Idaho Code §55-913)


        31.    Paragraph 31 of the Complaints contains statements to which no response is

required. To the extent a response is required, Sovereign Grace Fellowship admits and denies the

allegations as set forth above.

        32.    Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 32 of the Complaint and therefore denies the same.

        33.    Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 33 of the Complaint and therefore denies the same.

        34.    Paragraph 34 of the Complaint contains statement and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations contained in Paragraph 34.

        35.    Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 35 of the Complaint and therefore denies the same.
Case 19-06067-JMM         Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53          Desc Main
                                  Document      Page 6 of 10



       36.     Paragraph 36 contains statements and conclusions of law to which no response is

required. To the extent a response is required, Sovereign Grace Fellowship denies the same.

       37.     Paragraph 37 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the same.

       38.     Paragraph 38 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the same.

       39.     Paragraph 39 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the same.

                                  CLAIM THREE
                       AVOIDANCE OF FRAUDULENT TRANSFERS
                                 (11 U.S.C. §544(a)(1))


       40.     Paragraph 40 of the Complaints contains statements to which no response is

required. To the extent a response is required, Sovereign Grace Fellowship admits and denies the

allegations as set forth above.

       41.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 41 of the Complaint and therefore denies the same.

       42.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 42 of the Complaint and therefore denies the same.

       43.     Sovereign Grace Fellowship lacks sufficient information to admit or deny the

allegations contained in Paragraph 43 of the Complaint and therefore denies the same.
Case 19-06067-JMM            Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53          Desc Main
                                     Document      Page 7 of 10



        44.     Paragraph 44 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth.

        45.     Paragraph 45 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth.

        46.     Paragraph 46 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth.

        47.     Paragraph 47 of the Complaint contains statements and conclusions of law to which

no response is required. To the extent a response is required, Sovereign Grace Fellowship denies

the allegations set forth.

                      COSTS, ATTORNEY FEES, AND OTHER RELIEF

        48.     Sovereign Grace Fellowship denies the allegations contained in Paragraph 48 of the

Complaint.

                                       PRAYER FOR RELIEF

        49.     Sovereign Grace Fellowship denies that Plaintiff is entitled to the relief requested

in Paragraphs 1-5, or to any relief.

                                     AFFIRMATIVE DEFENSES

        In asserting the following defenses, Sovereign Grace Fellowship does not assume the

burden of proving any element thereof that any applicable case law, common law, statute, rule,

regulation, or other authority places upon Plaintiff.
Case 19-06067-JMM         Doc 6     Filed 01/13/20 Entered 01/13/20 01:39:53            Desc Main
                                   Document      Page 8 of 10



                                        FIRST DEFENSE

       Sovereign Grace Fellowship denies each and every allegation contained in the Complaint

that is not expressly and specifically admitted herein.

                                      SECOND DEFENSE

       The Complaint fails to state a claim under which relief can be granted, pursuant to Rule

7012(b)(6) of the Rules of Bankruptcy Procedure and any other applicable provision of law.

                                       THIRD DEFENSE

       The Complaint is barred by the statute of limitations.

                             REQUEST FOR ATTORNEY FEES

       Sovereign Grace Fellowship has been required to retain legal counsel to defend against

Plaintiff’s Complaint. Sovereign Grace Fellowship requests and award of the costs and attorney

fees it has incurred in defending this action pursuant to applicable state law as the Court deems is

appropriate.

                                        RESERVATION

       This case has only recently been initiated. Therefore, Sovereign Grace Fellowship reserves,

among other things, the right to amend this pleading and assert additional claims, counterclaims,

crossclaims, or defenses available.

                       RULE 7012(B) STATEMENT OF DEFENDANT

       Defendant consents to the entry of a final order or judgment by the bankruptcy court.

                                             PRAYER

       WHEREFORE, Sovereign Grace Fellowship prays for the following relief:

       1.      That Plaintiff’s Complaint be dismissed and that Plaintiff take nothing thereby;
Case 19-06067-JMM        Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53           Desc Main
                                 Document      Page 9 of 10



       2.     For an award of reasonable costs and fees incurred in defending against Plaintiff’s

claims; and

       3.     For such other relief as this Court deems just and equitable.

       DATED: January 13, 2020

                                                    CAVAL LAW OFFICE, PC.



                                                    By: /s/ Alexandra O. Caval
                                                    Alexandra O. Caval,
                                                    Attorney for Defendant Sovereign Grace
                                                    Fellowship of Nampa, Inc.
Case 19-06067-JMM           Doc 6    Filed 01/13/20 Entered 01/13/20 01:39:53         Desc Main
                                    Document     Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of January, 2020, I served a copy of the foregoing on

CM/ECF Registered Participants as reflected on the Notice of Electronic Filing:

 Matthew T. Christensen                          Noah G. Hillen
 Attorney for the Trustee                        Trustee
 mtc@angstman.com                                ngh@hillenlaw.com




                                                    CAVAL LAW OFFICE, PC.



                                                    By: /s/ Alexandra O. Caval
                                                    Alexandra O. Caval,
                                                    Attorney for Defendant Sovereign Grace
                                                    Fellowship of Nampa, Inc.
